           Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11         Desc Main
                                                                   Document     Page 1 of 21
                                                   UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF VIRGINIA - NORFOLK DIVISION


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Sylvester D. Johnson
Name of Debtor(s):                   Dianne B. Johnson                                          Case No: 20-70591-FJS

This plan, dated         February 20, 2020             , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included          Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included          Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 200.00                per   month   for   36    months.
Other payments to the Trustee are as follows:
                                                               Page 1

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
           Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11                             Desc Main
                                                                   Document     Page 2 of 21

            The total amount to be paid into the Plan is $                7,200.00    .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 0.00 , balance due of the total fee of $ 1,500.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                            Estimated Claim                    Payment and Term
Internal Revenue Service                      Taxes and certain other debts               778.62                             Prorata
                                                                                                                             7 months
Treasurer, City of                            Taxes and certain other debts               122.99                             Prorata
Chesapeake                                                                                                                   7 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                            Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date                  Est. Debt Bal.              Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.

                                                                                     Page 2

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11                 Desc Main
                                                                   Document     Page 3 of 21
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Title Max                                    2001 Ford Ranger 200,000           25.00                                  Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Title Max                                2001 Ford Ranger 200,000              915.00                     5.75%               27.73
                                         miles                                                                            36 months




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 5 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 1.46 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.


                                                                               Page 3

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11                         Desc Main
                                                                   Document     Page 4 of 21
Creditor                                 Collateral                       Regular           Estimated      Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage      Interest Rate Period               Arrearage
                                                                          Payment                                                             Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                 Monthly Payment for Estimated Cure Period
                                                                                                           Arrears
Philander Walton                             Executory Contract                                     0.00                          0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis           Exemption Amount       Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance
-NONE-


                                                                                       Page 4

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11                     Desc Main
                                                                    Document     Page 5 of 21

9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        February 20, 2020

/s/ Sylvester D. Johnson                                                                            /s/ Matthew R. Hahne VSB
Sylvester D. Johnson                                                                                Matthew R. Hahne VSB 68213
Debtor 1                                                                                            Debtors' Attorney

/s/ Dianne B. Johnson
Dianne B. Johnson
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        February 20, 2020             , I mailed a copy of the foregoing to the creditors and parties in interest on the attached
Service List.

                                                                                                    /s/ Matthew R. Hahne VSB
                                                                                                    Matthew R. Hahne VSB 68213
                                                                                                    Signature

                                                                                                    Convergence Center III
                                                                                                    272 Bendix Road, Suite 330
                                                                                                    Virginia Beach, VA 23452
                                                                                                    Address

                                                                                    Page 5

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 20-70591-FJS                         Doc 5         Filed 02/20/20 Entered 02/20/20 14:35:11                   Desc Main
                                                                  Document     Page 6 of 21

                                                                                                (757) 313-3000
                                                                                                Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         February 20, 2020              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P


                                                                                                Matthew R. Hahne VSB 68213




                                                                                 Page 6

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case 20-70591-FJS                   Doc 5   Filed 02/20/20 Entered 02/20/20 14:35:11                                  Desc Main
                                                          Document     Page 7 of 21


Fill in this information to identify your case:

Debtor 1                      Sylvester D. Johnson

Debtor 2                      Dianne B. Johnson
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA - NORFOLK
                                              DIVISION

Case number               20-70591-FJS                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Dry Wall Stocker
       Include part-time, seasonal, or
       self-employed work.                                         Commonwealth Building
                                             Employer's name       Materials
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   30 Covenant Dr.
                                                                   Harrisonburg, VA 22801

                                             How long employed there?         Since 8/1/2011

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         6,160.83        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,160.83               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-70591-FJS                Doc 5      Filed 02/20/20 Entered 02/20/20 14:35:11                                 Desc Main
                                                       Document     Page 8 of 21

Debtor 1   Sylvester D. Johnson
Debtor 2   Dianne B. Johnson                                                                     Case number (if known)    20-70591-FJS


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,160.83       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        678.08   $                   0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                   0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        216.67   $                   0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                   0.00
     5e.    Insurance                                                                     5e.        $        446.33   $                   0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                   0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                   0.00
     5h.    Other deductions. Specify: Crit Illness EF                                    5h.+       $         36.36 + $                   0.00
            Dependent Life                                                                           $          0.78   $                   0.00
            Disability                                                                               $         14.00   $                   0.00
            ESPP                                                                                     $        303.85   $                   0.00
            Legal Plan                                                                               $         17.98   $                   0.00
            Opt EE Life                                                                              $         64.05   $                   0.00
            Vision                                                                                   $         12.00   $                   0.00
            Dental                                                                                   $         56.33   $                   0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,846.43       $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,314.40       $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,314.40 + $           0.00 = $           4,314.40
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           4,314.40
                                                                                                                                       Combined
                                                                                                                                       monthly income




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 20-70591-FJS            Doc 5      Filed 02/20/20 Entered 02/20/20 14:35:11                         Desc Main
                                                   Document     Page 9 of 21

Debtor 1   Sylvester D. Johnson
Debtor 2   Dianne B. Johnson                                                          Case number (if known)   20-70591-FJS

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                               Schedule I: Your Income                                        page 3
         Case 20-70591-FJS                       Doc 5      Filed 02/20/20 Entered 02/20/20 14:35:11                                  Desc Main
                                                           Document      Page 10 of 21


Fill in this information to identify your case:

Debtor 1                 Sylvester D. Johnson                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                 Dianne B. Johnson                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA - NORFOLK                                     MM / DD / YYYY
                                          DIVISION

Case number           20-70591-FJS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,150.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             59.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 20-70591-FJS                      Doc 5        Filed 02/20/20 Entered 02/20/20 14:35:11                                       Desc Main
                                                           Document      Page 11 of 21

Debtor 1     Sylvester D. Johnson
Debtor 2     Dianne B. Johnson                                                                         Case number (if known)      20-70591-FJS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 280.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 320.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                700.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 260.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  180.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expense                                               21. +$                                                215.00
      School Supplies & Activities                                                                +$                                               100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,114.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,114.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,314.40
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,114.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 200.40

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                                Document      Page 12 of 21


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ace Cash Express
                        1231 Greenway Drive, #600
                        Irving, TX 75038


                        Ad Astra Recovery Serv.
                        7330 W. 33rd Street North
                        Suite 118
                        Wichita, KS 67205


                        Advance America Cash Adv. Ctr.
                        135 N. Church Street
                        Spartanburg, SC 29306-5138


                        Allied Cash Advance
                        a/k/a Allied Title Lending LLC
                        P.O. Box 36381
                        Cincinnati, OH 45236-0381


                        American Credit Bureau
                        PO Box 4545
                        Boynton Beach, FL 33437


                        American Medical Coll Agency
                        4 Westchester Plaza, #110
                        Elmsford, NY 10523


                        American Profit Recovery
                        34505 W. 12 Mile Road, #379
                        Farmington, MI 48331


                        Applied Business Services, Inc
                        617 Southside Road
                        Edenton, NC 27932


                        BayPort Credit Union
                        3711 Huntington Avenue
                        Newport News, VA 23607


                        Bayview Medical Center
                        4940 Eastern Ave.
                        Baltimore, MD 21224


                        Bayview Physicians Group
                        P.O. Box 7068
                        Portsmouth, VA 23707-0068
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 13 of 21



                    Berlin - Wheeler Inc. KS
                    P.O. Box 479
                    Topeka, KS 66601


                    Bristal West Insurance
                    900 South Pine Island Rd
                    Suite 600
                    Fort Lauderdale, FL 33324


                    CareCentrix
                    20 Church St
                    Ste 1200
                    Hartford, CT 06103-1247


                    Cash 2 U
                    2811 W. Mercury Blvd
                    Hampton, VA 23666


                    CashNetUSA
                    175 W. Jackson Blvd
                    Suite 1000
                    Chicago, IL 60604


                    CBE Group
                    1309 Technology Pkwy
                    Cedar Falls, IA 50613


                    Check into Cash
                    P.O. Box 550
                    Cleveland, TN 37364-0550


                    Chesapeake Emergency Physician
                    P.O. Box 62327
                    Virginia Beach, VA 23466-2327


                    Chesapeake General Hospital
                    P.O. Box 2028
                    Chesapeake, VA 23320


                    Chesapeake Radiology, LTD
                    676 Kingsborough Square
                    Chesapeake, VA 23320
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 14 of 21



                    Chesapeake Regional Medical Ct
                    736 Battlefield Blvd., North
                    Chesapeake, VA 23320


                    Children's Health Asoc of Tdwt
                    PO Box 14000
                    Attn #11808K
                    Belfast, ME 04915-4033


                    Children's Surgical Spec. Grp
                    601 Children's Lane
                    Norfolk, VA 23507


                    CHKD
                    601 Children's Lane
                    Norfolk, VA 23507


                    Citation Collection Services
                    PO Box 80239
                    Indianapolis, IN 46280-0239


                    City of Norfolk
                    222 East Main St
                    Norfolk, VA 23510


                    City of Virginia Beach,
                    City Treasurer
                    2401 Courthouse Dr.
                    Virginia Beach, VA 23456


                    Complete Womens Care
                    1080 1st Colonial Rd
                    Suite 300
                    Virginia Beach, VA 23454


                    Consumer Portfolio Services
                    P.O. Box 57071
                    Irvine, CA 92612


                    Convergent Outsourcing
                    P.O. Box 9004
                    Renton, WA 98057
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 15 of 21



                    Convergent Outsourcing Inc
                    800 SW 39th St
                    Renton, WA 98057


                    Cox Communications
                    5200 Cleveland St.
                    Virginia Beach, VA 23462


                    Credit Collection Services
                    725 Canton Street
                    Norwood, MA 02062


                    Credit Control Corporation
                    P.O. Box 120568
                    Newport News, VA 23612-0568


                    Credit Control, LLC
                    P.O. Box 546
                    Hazelwood, MO 63042


                    Credit Management LP
                    4200 International Parkway
                    Carrollton, TX 75007


                    Credit One Bank
                    P.O. Box 98873
                    Las Vegas, NV 89193-8873


                    Direct Auto Insurance
                    309 Aragona Blvd
                    Virginia Beach, VA 23452


                    DirecTV
                    P.O. Box 6550
                    Englewood, CO 80155


                    Dominion Blvd. Veterans Bridge
                    PO Box 1188
                    Chesapeake, VA 23327


                    Dominion Energy Virginia
                    120 Tredegar Street
                    Richmond, VA 23219
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 16 of 21



                    Dunnigan Law
                    828 Greenbrier Parkway
                    Suite 210
                    Chesapeake, VA 23320


                    Dunnigan Law, PLLC
                    828 Greenbrier Pkwy
                    Suite 210
                    Chesapeake, VA 23320


                    Elizabeth River Tunnels
                    Bankruptcy Department
                    152 Tunnel Facility Drive
                    Portsmouth, VA 23707


                    Emergency Phys. of Tidewater
                    4092 Foxwood Dr., Ste 101
                    Virginia Beach, VA 23462


                    EOS CCA
                    P.O. Box 981025
                    Boston, MA 02298


                    ERC
                    PO Box 57610
                    Jacksonville, FL 32241


                    FirstPoint Collec. Resources
                    P.O. Box 26140
                    Greensboro, NC 27402


                    Focused Recovery Solutions
                    9701 Metropolitan Court, #B
                    Richmond, VA 23236


                    Global Loans
                    5073 Virginia Beach Blvd.
                    Virginia Beach, VA 23462


                    Hampton Roads Finance Co
                    441 Viking Drive
                    Virginia Beach, VA 23452
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 17 of 21



                    Hampton Roads Radiology
                    P.O. Box 844555
                    Boston, MA 02284-4555


                    Harbour Law, PLC
                    500 East Plume St.,
                    Suite 801
                    Norfolk, VA 23510


                    HRSD
                    1434 Air Rail Ave.
                    Virginia Beach, VA 23455


                    HRUBS
                    1434 Air Rail Ave.
                    Virginia Beach, VA 23455


                    I.C. System Inc.
                    444 Highway 96 East
                    Saint Paul, MN 55127-2557


                    Internal Revenue Service
                    Proceedings & Insolvency
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346


                    J L Watson & Associates
                    326 S Main Street
                    Emporia, VA 23847-2028


                    J.L. Walston & Associates
                    326 S Main Street
                    Emporia, VA 23847-2028


                    Jordan Young Institute
                    5716 Cleveland Street
                    Suite 200
                    Virginia Beach, VA 23462


                    Kool Smiles
                    1090 Northchase Pkwy SE
                    Suite 150
                    Marietta, GA 30067
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 18 of 21



                    Labcorp
                    1250 Chapel Hill Road
                    Burlington, NC 27215


                    Langley Federal Credit Union
                    721 Lakefront Cmns
                    Suite 400
                    Newport News, VA 23606


                    LCA Collections
                    P.O. Box 2240
                    Burlington, NC 27216-2240


                    Linebarger Goggan Blair & Samp
                    309 County Street
                    Suite 201
                    Portsmouth, VA 23704


                    LVNV Funding, LLC
                    P.O. Box 10584
                    Greenville, SC 29603-0584


                    M. Richard Epps, P.C.
                    605 Lynnhaven Pwky
                    Virginia Beach, VA 23452


                    Medical Center Radiologists
                    P.O. Box 37
                    Indianapolis, IN 46206


                    Patient First
                    P.O. Box 758941
                    Baltimore, MD 21275-8941


                    Penn Credit Corporation
                    916 South 14th Street
                    Harrisburg, PA 17104


                    Plaza Services
                    110 Hammond Drive
                    Suite 110
                    Atlanta, GA 30328
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 19 of 21



                    Prestige Financial Service
                    P.O. Box 26707
                    Salt Lake City, UT 84126-0707


                    Preventice Services
                    1717 N. Sam Houston Pkwy
                    Suite 100
                    Houston, TX 77038


                    Professional Account Mgmt
                    PO Box 2182
                    Milwaukee, WI 53201


                    Progressive Insurance
                    P.O. Box 31260
                    Tampa, FL 33631


                    Receivable Management Systems
                    P.O. Box 73810
                    Richmond, VA 23235-8047


                    Sentara Healthcare
                    535 Independence Pkwy
                    Suite 600
                    Chesapeake, VA 23320


                    Sequium Asset Solutions Inc
                    1130 Northchase Pkwy Ste 150
                    Marietta, GA 30067


                    South Norfolk Jordan Bridge
                    2705 Sam Houston Parkway, N.
                    Houston, TX 77043


                    Specialized Ortho Services Inc
                    307 Maple Ave West, Suite F300
                    Vienna, VA 22180


                    Speedy Cash
                    Attn: Bankruptcy
                    3611 North Ridge Rd
                    Wichita, KS 67205
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 20 of 21



                    Sports Medicine & Ortho
                    500 Discovery Drive
                    Chesapeake, VA 23320


                    Sprint PCS
                    6391 Sprint Parkway
                    Overland Park, KS 66251-4300


                    T-Mobile
                    P.O. Box 53410
                    Bellevue, WA 98015


                    Title Max
                    15 Bull Street
                    Suite 200
                    Savannah, GA 31401


                    Treasurer, City of Chesapeake
                    306 Cedar Road, 4th Floor
                    Chesapeake, VA 23328


                    US Asset Management Inc.
                    PO Box 981002
                    Boston, MA 02298


                    VA Neurology & Sleep Center
                    637 Kingsborough Square
                    Suite E
                    Chesapeake, VA 23320


                    Velocity Investments, LLC
                    1800 Route 34
                    North Ste. 404A
                    Belmar, NJ 07719


                    Verizon
                    P.O. Box 650584
                    Dallas, TX 75265


                    Virginia Natural Gas
                    P.O. Box 4569, Dept.6250
                    Atlanta, GA 30302-4569
Case 20-70591-FJS   Doc 5    Filed 02/20/20 Entered 02/20/20 14:35:11   Desc Main
                            Document      Page 21 of 21



                    VOA
                    6350 Center Drive, Suite 200
                    Norfolk, VA 23502-4107
